Citation Nr: 0022652	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1973 to January 
1975.  

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of the issue.

In August 1997, the veteran opted for a hearing before an RO 
hearing officer in lieu of a hearing before a member of the 
Board.  He testified before an RO hearing officer in 
September 1997.  

In December 1998, the Board remanded the issue to the RO for 
additional development.  The Board finds that all requested 
development has been completed to the extent possible.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's only service-connected disability is 
bilateral pes planus (flat feet) with bilateral callosities 
and hammertoes, currently evaluated as 50 percent disabling.

3.  The evidence does not reflect that the veteran's service-
connected disability precludes all substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.10, 4.15, 4.16, 4.40, 4.45 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record reveals that service connection is in 
effect for bilateral pes planus with bilateral callosities 
and hammertoes rated 50 percent disabling.  

On an application for VA benefits received in July 1992, the 
veteran reported that his net worth was zero and that his 
annual income was zero.  He reported that he had completed 
high school and had previously worked for a furniture 
company.  In August 1992, the veteran completed a VA Form 
8940, Application for Increased Compensation Based on 
Unemployability, and reported that his most recent job with a 
sawmill ended in June 1992.  He reported that he had worked 
as a truck driver from 1989 to 1991 and as a warehouse worker 
from 1987 to 1989.  He also reported training as a carpenter 
from 1977 to 1978.

In October 1993, Thomas Curd, DPM, examined the veteran's 
feet and determined that he needed custom molded orthotic 
arch supports.  Dr. Curd found severe pronation on standing 
with multiple foot deformities secondary to foot structure 
and predicted that the veteran would eventually need surgery 
to release contracted tendons in the metatarsal heads.  The 
veteran complained of chronic foot pain on standing.

In October 1994, the veteran submitted an updated VA Form 
8940, reporting that he became too disabled to work in May 
1991.  He indicated that in 1993 he tried to obtain 
employment unloading boats, boxing fish, and cutting logs.  
He also reported that while in the Army he received a GED and 
finished quartermaster school.

In a May 1995 rating decision, the RO denied the veteran's 
claim for a total rating for compensation purposes because he 
did not have service-connected disorders that were of such 
severity to make him eligible for this benefit.  The rating 
decision notes that service connection was in effect for flat 
feet and hammertoes, rated 50 percent disabling effective 
from May 1992.  

According to a March 1996 letter from a prospective employer, 
the veteran was not selected for a Federal security guard 
position.  The reason for non-selection was not indicated.  

In May 1996, the veteran reported that he could not work in 
carpentry because of his feet and that he could not find 
sedentary work because of his lack of education.  He noted 
that his service department records did not have any record 
of his GED (general equivalency diploma).  

In September 1997, the veteran testified before an RO hearing 
officer that he quit high school during his senior year.  He 
testified that after serving in the Army, he enrolled at a 
community college but was terminated because there was no 
record of his GED.  He testified that he was currently 
working toward a GED.  He reported that he did odd jobs such 
as yard work to supplement his income.  He reported that foot 
pain and foot cramping limited working to about 5 or 6 hours 
per day, even with pain medication and orthotic arch 
supports, neither of which helped.  He testified that a job 
interviewer told him that his foot condition precluded 
working as a security guard.  

In October 1997, the veteran reported that he had been unable 
to score the minimum necessary to obtain his GED.  

According to a February 1998 VA podiatry examination report, 
the veteran reported that he had not worked for the previous 
two years because of his feet.  He reported that he lost his 
last job two years earlier because of his feet.  He said that 
he used his VA issued shoe inserts and that walking and 
standing accentuated his foot pain.  The examiner reported 
mild flattening of the arches and bilateral hammertoes.  
There was full range of motion of the toes and ankles with no 
significant pain on motion.  There was no significant 
fatigue, weakness, lack of endurance, edema, instability or 
tenderness.  On walking, the veteran displayed no gait 
disturbance or other functional limitation.  His posture was 
good in all planes.  The examiner reported that there were no 
callosities or shoe wear and that weight bearing appeared to 
be good.  Alignment of the Achilles tendon was good in both 
weight bearing and non-weight bearing.  There was no hallux 
valgus.  The skin was normal.  The veteran did have 
hammertoes, bilaterally.  The diagnosis was bilateral pes 
planus with bilateral hammertoe deformities. 

The claims file contains a letter that the veteran wrote to 
his elected representative in June 1998.  In the letter, the 
veteran reported that no one would hire him with his problem 
feet and that he could not concentrate well enough to qualify 
for further vocational rehabilitation.  

As noted in the Introduction, in December 1998, the Board 
remanded the case.  The RO was to obtain a medical opinion on 
employability, any VA or other outpatient reports, the file 
concerning the veteran's entitlement to VA benefits under 
Chapter 31 of Title 38, United States Code regarding training 
and rehabilitation for veterans with service-connected 
disabilities, and any Social Security Administration (SSA) 
records.  

Subsequently, the RO received VA outpatient treatment reports 
dated in 1997 and 1998 from Durham VA Medical Center.  The 
reports generally note the use of orthotics, pain reliever, 
and complaint of foot pain.  A December 1998 report notes 
increased pain since the July 1998 visit.  The veteran 
reported that he could not work because of foot pain. 

According to a December 1998 report from North Carolina 
Disability Determination Services, the veteran's foot pain 
did affect his ability to stand for long periods time; 
however, it did not affect his ability to sit, move about, 
handle objects, hear, speak, or travel.  According to an 
April 1994 report from the Social Security Administration 
(SSA), it had been determined that the veteran was not 
disabled from working.  The primary diagnosis was pronated 
feet and the secondary diagnosis was hammertoe deformities; 
however, the disabilities were not considered so severe as to 
preclude working.  

The veteran's Chapter 31 file reflects that a program of 
rehabilitation had been discontinued because the veteran 
failed to re-enter training at Craven Community College.   

In February 2000, the February 1998 VA podiatry examiner 
offered an opinion on employability.  The examiner reviewed 
the claims file and opined that the veteran's foot 
impairments were not severe enough to keep him from being 
gainfully employed in some line of work.  

II.  Legal Analysis

The veteran's claim for TDIU is well grounded, meaning it is 
plausible.  When a veteran submits a well-grounded claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  The Board finds that all relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's schedule 
for rating disabilities, which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  In evaluating a given 
disability, it must be viewed in relation to its whole-
recorded history.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

In determining whether an appellant is entitled to TDIU, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor, which takes the 
claimant's case outside the norm.  Permanent loss of the use 
of both feet is considered to be totally disabling.  
38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbation or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total (i.e., less than 100 percent), a 
total disability rating for compensation purposes also may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service- connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service- connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned on an extra-schedular basis upon a showing that 
he/she is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

VA's General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In Hodges v. Brown, 5 Vet. App. 375, 379 (1993) the 
Court noted that although a service-connected disability was 
noncompensably rated, that fact alone was not a bar to a 
total rating based on unemployability.  In Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Court noted that 
even where the schedular requirements of 38 C.F.R. § 4.16(a) 
are not met, the Board must still consider the more 
subjective requirement of § 4.16(b) and § 3.321(b), make the 
requisite finding of fact, and give reasons or bases for its 
decision.  

The Court has indicated that, in essence, the unemployability 
question (meaning the inability to engage in substantial 
gainful activity) must be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, 13 Vet. App. 342, 355 (2000).

The record reflects that bilateral pes planus with hammertoes 
is the veteran's only service-connected disability.  The 
record reflects that the veteran does not have a high school 
education and that he has not been able to obtain a GED.  
Because he does not have a GED, he apparently cannot further 
his education, which also impedes further VA vocational 
training.  He has worked as a truck driver and warehouseman.  
He was last employed on a full-time basis in 1991 but has 
done some work since that time.  He reports that he cannot 
obtain a security guard job because of his service-connected 
painful flat feet with hammertoes. 

The evidence does not reflect that the veteran has a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation or that he has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Therefore, he does not meet the schedular 
requirements for TDIU under 38 C.F.R. § 4.16(a).  However, he 
might nonetheless be entitled to TDIU based on 38 C.F.R. 
§ 4.16(b) and § 3.321(b), and, as such, the Board will 
address this avenue for granting TDIU.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is 
whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
service-connected disability.  In this case, the Board finds 
no such unusual circumstances.  While the record indicates 
that the veteran certainly has painful feet that likely do 
preclude some forms of employment, there is no medical 
evidence of record that his disability precludes him from any 
substantial gainful employment.  Indeed, a VA medical 
examiner opined that the veteran's foot impairments were not 
severe enough to preclude gainful employment.  Neither the 
medical evidence nor the veteran's work history reflects 
unusual circumstances that would bar working. 

The veteran's work history reflects that despite his lack of 
education he has worked as a driver, warehouseman, and in a 
sawmill.  He has had training in carpentry.  Although the 
veteran has submitted some evidence that employers will not 
hire him because of his feet, no medical opinion is of record 
which reflects that the veteran's service-connected 
disability is so severe that it precludes him from any 
substantial gainful employment.  Thus, even considering the 
veteran's foot pain, the Board cannot find unusual 
circumstances that would preclude employability.  The Board 
sympathizes with the veteran's unsuccessful attempts at 
finding work, however, the Board must also keep in mind that 
the regulatory requirements for TDIU are not met just because 
the veteran is unable to perform jobs previously held or 
because VA cannot demonstrate that there are specific 
employment opportunities available to the veteran.  Gary v. 
Brown, 7 Vet. App. 229, 232 (1994).

The SSA has also determined that the veteran's feet do not 
preclude working and the veteran's VA Chapter 31 file 
suggests that his chief impediment to gaining employment is 
his inability to complete his GED.  No competent medical 
evidence of record has indicated that the barrier to 
completing a GED is a result of a service-connected 
disability.  

The Board finds, based on the above, that the veteran's 
service-connected disability does not render him unable to 
obtain substantially gainful employment.  Neither does the 
record reflect an unusual circumstance that places the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to TDIU.  After consideration of all 
the evidence, including the veteran's testimony, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

